Exhibit 10.2

Execution Version

Deal CUSIP: 93143DAA2

TERM LOAN CREDIT AGREEMENT

DATED AS OF DECEMBER 18, 2015

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Lead Bookrunners

HSBC SECURITIES (USA) INC.

and

UBS SECURITIES LLC,

as Co-Syndication Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

J.P. MORGAN SECURITIES LLC,

LLOYDS SECURITIES INC.,

MIZUHO BANK, LTD.,

UNICREDIT BANK AG, LONDON BRANCH and

UNICREDIT BANK AG, NEW YORK BRANCH

as Joint Lead Arrangers and Co-Documentation Agents,

WELLS FARGO SECURITIES, LLC

as Joint Lead Arranger

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS  

Section 1.01.

 

Certain Defined Terms

     1  

Section 1.02.

 

References

     24  

Section 1.03.

 

Exchange Rates; Basket Calculations

     25   ARTICLE 2    THE CREDITS  

Section 2.01.

 

Description of Facility; Commitment

     25  

Section 2.02.

 

Reserved

     27  

Section 2.03.

 

Reserved

     27  

Section 2.04.

 

Reserved

     27  

Section 2.05.

 

Fees; Reductions in Aggregate Commitment

     27  

Section 2.06.

 

[Reserved]

     28  

Section 2.07.

 

Prepayments and Repayments

     28  

Section 2.08.

 

Method of Selecting Types and Interest Periods for New Loans

     29  

Section 2.09.

 

Conversion and Continuation of Outstanding Loans

     30  

Section 2.10.

 

Interest Rates

     31  

Section 2.11.

 

Rates Applicable After Default

     31  

Section 2.12.

 

Method of Payment

     32  

Section 2.13.

 

Noteless Agreement; Evidence of Indebtedness

     32  

Section 2.14.

 

Reserved

     33  

Section 2.15.

 

Interest Payment Dates; Interest and Fee Basis

     33  

Section 2.16.

 

Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans

     34  

Section 2.17.

 

Lending Installations

     34  

Section 2.18.

 

Payments Generally; Administrative Agent’s Clawback

     34  

Section 2.19.

 

Replacement of Lender

     36  

Section 2.20.

 

Sharing of Payments by Lenders

     37  

Section 2.21.

 

Defaulting Lenders

     37   ARTICLE 3    YIELD PROTECTION; TAXES  

Section 3.01.

 

Yield Protection

     38  

Section 3.02.

 

Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests

     39  

Section 3.03.

 

Illegality

     41  



--------------------------------------------------------------------------------

Section 3.04.

 

Compensation for Losses

     41   

Section 3.05.

 

Taxes

     42   

Section 3.06.

 

Mitigation Obligations

     47   

Section 3.07.

 

Inability to Determine Rates

     48   

Section 3.08.

 

Survival

     48    ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01.

 

Initial Effectiveness

     48   

Section 4.02.

 

Funding Date

     50    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01.

 

Existence and Standing

     52   

Section 5.02.

 

Authorization and Validity

     52   

Section 5.03.

 

No Conflict; Government Consent

     53   

Section 5.04.

 

Financial Statements

     53   

Section 5.05.

 

Material Adverse Effect

     54   

Section 5.06.

 

Solvency

     54   

Section 5.07.

 

Litigation

     54   

Section 5.08.

 

Disclosure

     54   

Section 5.09.

 

Regulation U

     55   

Section 5.10.

 

Investment Company Act

     55   

Section 5.11.

 

OFAC, FCPA

     55    ARTICLE 6    COVENANTS   

Section 6.01.

 

Financial Reporting

     56   

Section 6.02.

 

Use of Proceeds

     58   

Section 6.03.

 

Notice of Default

     59   

Section 6.04.

 

Conduct of Business

     59   

Section 6.05.

 

Compliance with Laws

     59   

Section 6.06.

 

Inspection; Keeping of Books and Records

     59   

Section 6.07.

 

Merger

     60   

Section 6.08.

 

Sale of Assets

     60   

Section 6.09.

 

Liens

     60   

Section 6.10.

 

Financial Covenant

     62   

Section 6.11.

 

Sanctions

     62   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    DEFAULTS   

Section 7.01.

  Breach of Representations or Warranties      62   

Section 7.02.

  Failure to Make Payments When Due      63   

Section 7.03.

  Breach of Covenants      63   

Section 7.04.

  Cross Default      63   

Section 7.05.

  Voluntary Bankruptcy; Appointment of Receiver; Etc.      63   

Section 7.06.

  Involuntary Bankruptcy; Appointment of Receiver; Etc.      64   

Section 7.07.

  Judgments      64   

Section 7.08.

  Unfunded Liabilities      64   

Section 7.09.

  Reserved      64   

Section 7.10.

  Other ERISA Liabilities      65   

Section 7.11.

  Invalidity of Loan Documents      65    ARTICLE 8    ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES   

Section 8.01.

  Acceleration, Etc.      65   

Section 8.02.

  Amendments      66   

Section 8.03.

  Preservation of Rights      67    ARTICLE 9    GENERAL PROVISIONS   

Section 9.01.

  Survival of Representations      67   

Section 9.02.

  Governmental Regulation      68   

Section 9.03.

  Headings      68   

Section 9.04.

  Entire Agreement      68   

Section 9.05.

  Several Obligations; Benefits of this Agreement      68   

Section 9.06.

  Expenses; Indemnification      68   

Section 9.07.

  Accounting      71   

Section 9.08.

  Severability of Provisions      71   

Section 9.09.

  Nonliability of Lenders      71   

Section 9.10.

  Confidentiality      72   

Section 9.11.

  Nonreliance      73   

Section 9.12.

  Disclosure      73    ARTICLE 10    THE ADMINISTRATIVE AGENT   

Section 10.01.

  Appointment and Authority      74   

Section 10.02.

  Rights as a Lender      74   

Section 10.03.

  Reliance by Administrative Agent      74   

 

iii



--------------------------------------------------------------------------------

Section 10.04.

  Exculpatory Provisions      75  

Section 10.05.

  Delegation of Duties      76  

Section 10.06.

  Resignation of Administrative Agent      76  

Section 10.07.

  Non-Reliance on Administrative Agent and Other Lenders      77  

Section 10.08.

  No Other Duties, Etc.      77   ARTICLE 11    SETOFF  

Section 11.01.

  Setoff      78   ARTICLE 12    BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS  

Section 12.01.

  Successors and Assigns      78  

Section 12.02.

  Dissemination of Information      83  

Section 12.03.

  Tax Treatment      83   ARTICLE 13    NOTICES  

Section 13.01.

  Notices; Effectiveness; Electronic Communication      83   ARTICLE 14   
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION  

Section 14.01.

  Counterparts; Effectiveness      86  

Section 14.02.

  Electronic Execution of Assignments      86   ARTICLE 15    CHOICE OF LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL  

Section 15.01.

  Choice of Law      87  

Section 15.02.

  Consent to Jurisdiction      87  

Section 15.03.

  Waiver of Jury Trial      88  

Section 15.04.

  U.S. Patriot Act Notice      89  

Section 15.05.

  No Advisory or Fiduciary Responsibility      89  

Section 15.06.

  Judgment Currency      90  

 

iv



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A    –    [Reserved] Exhibit B    –    Form of Compliance
Certificate Exhibit C    –    Form of Assignment and Assumption Exhibit D    –
   [Reserved]

Exhibit E

Exhibit F

Exhibit G

  

–

–

–

  

Form of Promissory Note

Form of Borrowing Notice

Form of Conversion/Continuation Notice

Exhibit H    –    Form of Officer’s Certificate Exhibit I    –    Form of
Solvency Certificate SCHEDULES       Schedule 1.01    –    Pricing Schedule
Schedule 2.01    –    Commitment Schedule Schedule 3.01    –    Certain
Addresses for Notices

 

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This Term Loan Credit Agreement, dated as of December 18, 2015, is among
WALGREENS BOOTS ALLIANCE, INC., a Delaware corporation (the “Borrower”), the
institutions from time to time parties hereto as Lenders (whether by execution
of this Agreement or an assignment pursuant to Section 12.01) and BANK OF
AMERICA, N.A., as Administrative Agent.

WHEREAS, pursuant to the Acquisition Agreement (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article 1), the Borrower has agreed to acquire (the
“Acquisition”), directly or indirectly, all the issued and outstanding equity
interests in the Acquired Company for consideration consisting of cash, and in
connection therewith, the Borrower has requested that the Lenders extend credit
to the Borrower in the form of Loans in Dollars on the Funding Date in an
aggregate principal amount not in excess of $5,000,000,000 to finance, in part,
the consideration in respect of the Acquisition under the Acquisition Agreement,
the Existing Debt Repayment and the payment of fees and expenses incurred in
connection with the Transactions.

The Lenders are willing to make such Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement. Accordingly, the parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement:

“Acquired Business” means the Acquired Company, together with its Subsidiaries.

“Acquired Company” means Rite Aid Corporation, a Delaware corporation.

“Acquisition” is defined in the preamble to this Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of October 27, 2015 (together with the exhibits, annexes, schedules and other
disclosure letters thereto, collectively, as modified, amended, supplemented,
consented to or waived), by and among the Borrower, the Acquired Company and
Victoria Merger Sub, Inc., a Delaware corporation and a wholly owned direct
Subsidiary of the Borrower.

 

1



--------------------------------------------------------------------------------

“Acquisition Representations” means the representations and warranties made by
or with respect to the Acquired Business in the Acquisition Agreement that are
material to the interests of the Lenders (but only to the extent that the
Borrower (or its affiliate) has the right under the Acquisition Agreement not to
consummate the Acquisition, or to terminate its (or its affiliate’s) obligations
under the Acquisition Agreement, as a result of a breach of such representation
or warranty in the Acquisition Agreement).

“Administrative Agency Fee Letter” means that certain Amended and Restated
Administrative Agent Fee Letter, dated November 19, 2015 among the
Administrative Agent and the Borrower.

“Administrative Agent” means Bank of America, N.A. in its capacity as
contractual representative of the Lenders pursuant to Article 10, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article 10.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, Arrangers or the Co-Syndication
Agents as appropriate, and “Agents” means, collectively, the Administrative
Agent, Arrangers and the Co-Syndication Agents.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means the Aggregate Tranche A-1 Commitment and the
Aggregate Tranche A-2 Commitment.

 

2



--------------------------------------------------------------------------------

“Aggregate Tranche A-1 Commitment” means the aggregate of the Commitments of all
the Tranche A-1 Lenders, as may be adjusted from time to time pursuant to the
terms hereof. The Aggregate Tranche A-1 Commitment as of the Effective Date is
Two Billion Five Hundred Million and 00/100 Dollars ($2,500,000,000).

“Aggregate Tranche A-2 Commitment” means the aggregate of the Commitments of all
the Tranche A-2 Lenders, as may be adjusted from time to time pursuant to the
terms hereof. The Aggregate Tranche A-2 Commitment as of the Effective Date is
Two Billion Five Hundred Million and 00/100 Dollars ($2,500,000,000).

“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Agreement Currency” is defined in Section 15.06.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America, N.A. as its “prime rate” and (c) the Eurocurrency Base Rate plus
1.0%. “Prime rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America, N.A. as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate Loan” means a Loan, which, except as otherwise provided in
Section 2.11, bears interest at the Alternate Base Rate.

“Applicable Margin” means the percentage rate per annum which is applicable at
such time as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, HSBC Securities (USA) Inc. and UBS Securities LLC, and their
respective successors, in their capacity as Joint Bookrunners.

“Arranger Fee Letter” means that certain Amended and Restated Arranger Fee
Letter, dated November 19, 2015, among the Arrangers, the Initial Lenders and
the Borrower.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, Chairman, Chief Executive
Officer, Chief Financial Officer, Chief Legal Officer, Senior or Executive Vice
President, Treasurer, General Counsel, Corporate Secretary or Financial
Controller of the Borrower, acting in accordance with the terms of the signing
authority granted in the incumbency certificate delivered to the Administrative
Agent pursuant to Section 4.01(c) (including any supplements thereto delivered
to the Administrative Agent from time to time by way of a duly executed
officers’ certificate).

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

 

4



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble.

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Report” means the Borrower’s 2015 Annual Report on Form 10-K.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of a borrowing of Eurocurrency Loans, having the same Interest
Period.

“Borrowing Notice” is defined in Section 2.08.

“Bridge Credit Agreement”, the Bridge Credit Agreement, dated as of the date
hereof, among the Borrower, UBS, as administrative agent, and the lenders from
time to time party thereto (as it may be amended, restated, supplemented or
otherwise modified and as in effect from time to time).

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Charlotte, North Carolina, Chicago, Illinois, New York,
New York and London for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system (or any other equivalent wire system) and if such day relates to any
interest rate settings, any fundings, disbursements, settlements and payments in
respect of any Loan, any day that is also a London Banking Day.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided that notwithstanding
anything contained in the definition of Agreement Accounting Principles to the
contrary, at the option of the Borrower and on its notice to the Administrative
Agent, all leases of any Person that are or would be characterized as operating
leases in accordance with GAAP as in effect in the United States on January 1,
2015 (whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capitalized Leases)
for purposes of this Agreement regardless of any change in GAAP following the
date that would otherwise require such obligations to be recharacterized as
Capitalized Leases.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles; provided that notwithstanding anything contained in

 

5



--------------------------------------------------------------------------------

the definition of Agreement Accounting Principles to the contrary, at the option
of the Borrower and on its notice to the Administrative Agent, all obligations
under any leases of any Person that are or would be characterized as operating
lease obligations in accordance with GAAP as in effect in the United States on
January 1, 2015 (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such obligations to be recharacterized as Capitalized Lease Obligations.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the case of
clauses (x) and (y) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, promulgated or implemented.

“Co-Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., J.P. Morgan Securities LLC, Lloyds Securities Inc., Mizuho Bank, Ltd.,
Unicredit Bank AG, London Branch, Unicredit Bank AG, New York Branch and Wells
Fargo Bank, National Association, each in its capacity as the documentation
agent for the Lenders, and not in its individual capacity as a Lender.

“Co-Syndication Agent” means each of HSBC Securities (USA) Inc. and UBS
Securities LLC in their respective capacities as syndication agent for the
Lenders, and not in their individual capacities as a Lender.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
under Section 2.01. Such Commitments may be Tranche A-1 Commitments or Tranche
A-2 Commitments. Each reference herein to “Commitments” without specifying a
Tranche of Commitments shall be deemed a reference to Commitments of both
Tranches.

 

6



--------------------------------------------------------------------------------

“Commitment Period” means the period commencing on the Effective Date and ending
on the earliest of (i) the date of the consummation of the Acquisition with or
without the funding of the Loans hereunder, (ii) after execution of the
Acquisition Agreement and prior to the time of the consummation of the
Acquisition, the termination of the Acquisition Agreement by the Borrower or
with the written consent of the Borrower in accordance with its terms (other
than with respect to provisions therein that expressly survive termination),
(iii) 11:59 p.m. (New York time) October 27, 2016 (the “Outside Date”; provided
that if the “End Date” (as defined in the Acquisition Agreement as in effect on
October 27, 2015) is extended in accordance with the terms of the Acquisition
Agreement, the Outside Date shall be automatically extended to match such
extended End Date, which date shall be no later than January 27, 2017 and
(iv) the date of termination in full of the Commitments.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its subsidiaries with fair value in excess of
$100,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of

 

7



--------------------------------------------------------------------------------

any other Person, or otherwise assures any creditor of such other Person against
loss, including, without limitation, any comfort letter, operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article 7.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in a manner satisfactory to
the Administrative Agent or the Borrower, as applicable, that it will comply
with its funding obligations, which request was made because of a reasonable
concern by the Administrative Agent or the Borrower that such Lender may not be
able to comply with its funding obligations hereunder; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent

 

8



--------------------------------------------------------------------------------

or the Borrower, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority unless such ownership or equity results in
or provides such Lender with immunity from the jurisdiction of courts within the
United States or any other nation or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.21(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Tranche A-2 Maturity Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such currency.

“Effective Date” means the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“Eurocurrency Base Rate” means

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
comparable commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) in the London interbank
market with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate requested by
the Borrower pursuant to Sections 2.08 and 2.09.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the quotient of (i) the Eurocurrency Base Rate applicable to
such Interest Period, divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Borrower for the
purchase of such currency with another currency, as published on the applicable
Bloomberg screen page at or about 11:00 a.m. (New York time) on the date as of
which the foreign exchange computation is made. In the event that such rate does
not appear on the applicable Bloomberg screen page, the “Exchange Rate” with
respect to the purchase of such currency with another currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such “Exchange Rate” shall
instead be the rate determined by the Borrower to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office in respect of such currency at approximately 11:00 a.m. (local
time) on the date as of which the foreign exchange computation is made; provided
that if at the time of any such determination, no such spot rate can reasonably
be quoted, the Borrower may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located,
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this

 

11



--------------------------------------------------------------------------------

Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.05(e)(ii), (c) in the case
of a Foreign Lender, any U.S. withholding Tax that is required to be imposed on
amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19) pursuant to the laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Installation), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Installation
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.05(a)(i) or (ii), (d) in the case of
a Lender, any withholding Tax that is attributable to such Lender’s failure to
comply with Section 3.05(e) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Revolving Credit Agreement (as
amended through the date hereof), dated as of November 10, 2014, among the
Borrower, Walgreen Co., the lenders and letter of credit issuers from time to
time parties thereto and Bank of America, N.A. as administrative agent (as
amended, restated, supplemented or otherwise modified prior to the Funding
Date).

“Existing Company Debt” means Indebtedness for Borrowed Money outstanding under
the Amended and Restated Credit Agreement, dated as of January 13, 2015, among
the Acquired Company, the lenders from time to time party thereto and Citicorp
North America, Inc., as administrative agent and collateral processing agent (as
amended, restated, supplemented or otherwise modified prior to the Funding
Date).

“Existing Debt Repayment” means the payment or other satisfaction in full of all
amounts due or outstanding in respect of the Existing Company Debt, the
termination of all commitments (if any) in respect thereof and the discharge and
release of all guarantees (if any) thereof and security (if any) therefor.

“FATCA” means sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

 

12



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means the Arranger Fee Letter and the Administrative Agency Fee
Letter.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower, any Subsidiary or any member of
the Controlled Group is a sponsor or administrator or to which the Borrower, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of the
Borrower, any of its respective Subsidiaries or any member of its Controlled
Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(c) under applicable local law, is required to be funded through a trust or
other funding vehicle.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 8.02).

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HSBC” means collectively, HSBC Bank plc and HSBC Bank USA, National
Association.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii) for
its Rate Management Obligations, (ix) for its Receivables Transaction Attributed
Indebtedness and (x) with respect to Disqualified Stock, (b) the obligations of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person and (c) any other obligation or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), (b) Capitalized Lease Obligations and (c) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of any other Person of the kinds
referred to in clause (a) or (b) above.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Initial Lenders” means Bank of America, HSBC and UBS.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.

“Interest Period” means, with respect to a Eurocurrency Loan, a period of one
week, one, two, three or six months or such other period agreed to by the
Lenders in the applicable Tranche and the Borrower, commencing on the Funding
Date or on the date on which a Eurocurrency Loan is continued or an Alternate
Base Rate Loan is converted into a Eurocurrency Loan. Such Interest Period shall
end on but exclude the day which corresponds numerically to such date one, two,
three or six months or such other agreed upon period thereafter or, in the case
of an Interest Period of one week, shall end on but exclude the day that is one
week thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month or such other succeeding
period. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“Judgment Currency” is defined in Section 15.06.

 

15



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns pursuant to
Section 12.01.

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Section 2.01 (and any continuation thereof pursuant to Section 2.09) and refers
to an Alternate Base Rate Loan or a Eurocurrency Loan. All Loans shall be
denominated in Dollars.

“Loan Documents” means this Agreement and any Notes issued pursuant to Section
2.13 (if requested), as the same may be amended, restated or otherwise modified
and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, any country which is a member of the European Union on the Effective
Date or any political subdivision thereof, or Switzerland, Norway or Australia
or any of their respective political subdivisions, and (b) which has at any time
total assets (after intercompany eliminations) exceeding $7,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means (a) with respect to the Tranche A-1 Loans, the Tranche A-1
Maturity Date and (b) with respect to the Tranche A-2 Loans, the Tranche A-2
Maturity Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party to which more
than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to any of the Agents, any Lender, any affiliate of
the Agents or any Lender or any indemnitee under the provisions of Section 9.06
or any other provisions of the Loan Documents, in each case of any kind or
nature, present or future, arising under this Agreement or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, foreign exchange risk, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired (including, for the avoidance of doubt,
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any proceeding
under any Debtor Relief Law, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) . The term includes,
without limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees, and any other sum chargeable to the Borrower or
any of its Subsidiaries under this Agreement or any other Loan Document.

 

17



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent’s or such Lender’s
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outside Date” is defined in the definition of “Commitment Period”.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the applicable Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group may have liability.

 

18



--------------------------------------------------------------------------------

“Platform” is defined in Section 6.01.

“Pricing Schedule” means the Schedule identifying the Applicable Margin attached
hereto identified as such.

“Pro Rata Share” means, with respect to a Lender of each Tranche, a portion
equal to a fraction the numerator of which is such Lender’s Commitment of such
Tranche at such time (in each case, as adjusted from time to time in accordance
with the provisions of this Agreement) and the denominator of which is the
aggregate of all Lenders’ Commitments of such Tranche at such time, or, if the
Commitments of the Lenders of such Tranche have been terminated, a portion equal
to a fraction the numerator of which is such Lender’s outstanding Loans of such
Tranche at such time and the denominator of which is the sum of the aggregate
outstanding Loans of such Tranche at such time.

“Projections” is defined in Section 5.08.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity

 

19



--------------------------------------------------------------------------------

index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

 

20



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the aggregate outstanding Loans; provided that the Commitment of, and
the portion of the aggregate outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Tranche Lenders” means, with respect to any Tranche, Lenders in the
aggregate having greater than fifty percent (50%) of the Aggregate Commitment
with respect to such Tranche or, if the Aggregate Commitment with respect to
such Tranche has been terminated, Lenders in the aggregate holding greater than
fifty percent (50%) of the aggregate outstanding Loans with respect to such
Tranche; provided that the Commitment of, and the portion of the aggregate
outstanding Loans with respect to such Tranche held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche Lenders.

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

21



--------------------------------------------------------------------------------

“Section 5.11 Restricted Lender” is defined in Section 5.11.

“Section 6.11 Restricted Lender” is defined in Section 6.11.

“Specified Representations” means the representations and warranties in Sections
5.01(a), Section 5.02 (solely with respect to the Borrowings hereunder and the
performance of this Agreement), Section 5.03(a)(ii) (solely with respect to the
Borrowings hereunder and the performance of this Agreement), Section 5.06,
Section 5.09, Section 5.10 and Section 5.11 (solely with respect to the use of
proceeds of the Loans).

“Subsidiary” of a Person means (a) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Ticking Fee End Date” is defined in Section 2.05.

“Ticking Fees” is defined in Section 2.05.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less Intangible Assets.

“Tranche” means (a) with respect to Commitments, whether such Commitments are
Tranche A-1 Commitments or Tranche A-2 Commitments, (b) with

 

22



--------------------------------------------------------------------------------

respect to Loans, whether such Loans are Tranche A-1 Loans or Tranche A-2 Loans
and (c) with respect to Lenders, whether such Lenders are Tranche A-1 Lenders or
Tranche A-2 Lenders.

“Tranche A-1 Commitment” means, for each Lender, the obligation of such Lender
to make Tranche A-1 Loans in an aggregate principal amount not to exceed the
amount set forth on the Commitment Schedule (which schedule shall set forth each
Lender’s Tranche A-1 Commitment as of the Effective Date) or in an Assignment
and Assumption executed pursuant to Section 12.01, as it may be modified as a
result of any assignment that has become effective pursuant to Section 12.01 or
as otherwise modified from time to time pursuant to the terms hereof.

“Tranche A-1 Lender” means a Lender with a Tranche A-1 Commitment or a Tranche
A-1 Loan.

“Tranche A-1 Loan” has the meaning set forth in Section 2.01(a).

“Tranche A-1 Maturity Date” means the date that is the third anniversary of the
earlier of (i) the Funding Date and (ii) October 27, 2016, provided that, if
such date shall not be a Business Day, the Tranche A-1 Maturity Date shall be
the immediately preceding Business Day.

“Tranche A-2 Commitment” means, for each Lender, the obligation of such Lender
to make Tranche A-2 Loans in an aggregate principal amount not to exceed the
amount set forth on the Commitment Schedule (which schedule shall set forth each
Lender’s Tranche A-2 Commitment as of the Effective Date) or in an Assignment
and Assumption executed pursuant to Section 12.01, as it may be modified as a
result of any assignment that has become effective pursuant to Section 12.01 or
as otherwise modified from time to time pursuant to the terms hereof.

“Tranche A-2 Lender” means a Lender with a Tranche A-2 Commitment or a Tranche
A-2 Loan.

“Tranche A-2 Loan” has the meaning set forth in Section 2.01(b).

“Tranche A-2 Maturity Date” means the date that is the fifth anniversary of the
earlier of (i) the Funding Date and (ii) October 27, 2016, provided that, if
such date shall not be a Business Day, the Tranche A-2 Maturity Date shall be
the immediately preceding Business Day.

“Transactions” means, collectively, (i) the consummation of the Acquisition and
the other transactions contemplated by the Acquisition Agreement, (ii) the
entering into of this Agreement, the other Loan Documents and funding of the

 

23



--------------------------------------------------------------------------------

Loans on the Funding Date and the consummation of the other transactions
contemplated by this Agreement and the other Loan Documents, (iii) the Existing
Debt Repayment, (iv) the consummation of any other transactions in connection
with the foregoing (including all or any of those contemplated by the recitals
to this Agreement) and (v) the payment of fees and expenses incurred in
connection with the foregoing.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan, as applicable.

“UBS” means UBS AG, Stamford Branch, in its individual capacity, and its
successors.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02. References. Any references to the Borrower’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

 

24



--------------------------------------------------------------------------------

Section 1.03. Exchange Rates; Basket Calculations.

(a) Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent based on the Exchange Rate in respect of
the date of such determination.

(b) For purposes of determining compliance with Section 6.09, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(c) For purposes of determining compliance with Section 6.10, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

ARTICLE 2

THE CREDITS

Section 2.01. Description of Facility; Commitment. (a) Each Tranche A-1 Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make Loans (“Tranche A-1 Loans”) to the Borrower on the Funding
Date (which shall be no later than the last day of the Commitment Period) in an
amount not to exceed its Tranche A-1 Commitment in a single drawing; provided
that if for any reason the full amount of such Lender’s Tranche A-1 Commitment
is not fully drawn on the Funding Date, the undrawn portion thereof shall
automatically be terminated, and (b) each Tranche A-2 Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Loans (“Tranche A-2 Loans”) to the Borrower on the Funding Date (which shall be
no later than the last day of the Commitment Period) in an amount not to exceed
its Tranche A-2 Commitment in a single drawing; provided that if for any reason
the full amount of such Lender’s Tranche A-2 Commitment is not fully drawn on
the Funding Date, the undrawn portion thereof shall automatically be terminated.

 

25



--------------------------------------------------------------------------------

(b) The Borrower may at any time from time to time prior to the Funding Date,
and in any event prior to January 15, 2016, upon prior written notice by the
Borrower to the Administrative Agent, increase the Commitments under one or both
of the Tranches by a maximum aggregate amount of up to FOUR HUNDRED AND FIFTY
MILLION DOLLARS ($450,000,000.00) with additional Commitments from any existing
Lenders and/or with new Commitments from any other Person selected by the
Borrower and reasonably acceptable to the Administrative Agent; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Unmatured Default shall exist and be continuing at the time
of any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent; and

(v) as a condition precedent to such increase, the Borrower shall (x) deliver to
the Administrative Agent a certificate dated as of the date of such increase
signed by an Authorized Officer of the Borrower (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representations and
warranties are qualified with

 

26



--------------------------------------------------------------------------------

“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date and (2) no Default or Unmatured Default exists and
(y) pay any applicable fee related to such increase (including, without
limitation, any applicable arrangement, upfront and/or administrative fee).

In connection with the effectiveness of any increase under this Section 2.01(b),
(x) the Commitment Schedule shall be deemed amended to reflect such increase and
the updated Commitments and Pro Rata Shares of the Lenders and (y) the
Administrative Agent shall promptly notify the Borrower and the Lenders of the
updated Commitment Schedule.

Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. The Loans shall be made by each Lender of each Tranche in accordance
with its Pro Rata Share of the Commitments of such Tranche. The Borrowing of
Loans shall be allocated to the Tranche A-1 Loans and the Tranche A-2 Loans as
directed by the Borrower.

Each Lender’s Commitment shall terminate immediately and without further action
upon the earlier of (x) the Funding Date after giving effect to the funding of
such Lender’s Loans on such date and (y) the expiration of the Commitment
Period.

Section 2.02. Reserved.

Section 2.03. Reserved.

Section 2.04. Reserved.

Section 2.05. Fees; Reductions in Aggregate Commitment. (a) Ticking Fees. The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a ticking fee in Dollars (the “Ticking Fees”) in an amount equal to
0.125% per annum (computed on the basis of the actual number of days elapsed in
a year of 360 days) multiplied by the aggregate outstanding Commitments of such
Lender then outstanding, accruing from and including the date that is 90
calendar days after the Effective Date to but excluding the earlier of (i) the
termination of the Commitments with respect to the applicable Tranche of Loans
and (ii) the Funding Date (such earlier date, the “Ticking Fee End Date”). The
Ticking Fees shall be payable in arrears on each Payment Date during the
Commitment Period and on the Ticking Fee End Date.

 

27



--------------------------------------------------------------------------------

(b) Fee Letters. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

(c) Reductions in Aggregate Commitments. The Borrower shall have the right, upon
same day written notice to the Administrative Agent delivered prior to 11:00
a.m. (New York time) on any Business Day, to terminate in whole or reduce in
part the unused portions of the Tranche A-1 Commitments and/or the Tranche A-2
Commitments of the applicable Lenders at the election of the Borrower. Each
partial reduction of the Commitments shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and, once
terminated, a Commitment may not be reinstated. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Commitments
under this Section 2.05(c). Each voluntary reduction of the Commitments pursuant
to this Section 2.05(c) will be applied to the applicable Tranche at the
direction of the Borrower and will be applied to the outstanding Commitments of
each Lender under the applicable Tranche in accordance with such Lender’s Pro
Rata Share. All fees in respect of the Commitments accrued until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.

Section 2.06. [Reserved].

Section 2.07. Prepayments and Repayments.

(a) Optional Prepayments. The Borrower may from time to time pay, without
penalty or premium, all of its outstanding Alternate Base Rate Loans, or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of its outstanding Alternate Base Rate Loans upon
prior notice to the Administrative Agent (which may be in a form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) (stating the Tranche of Loans to be prepaid at the
direction of the Borrower and the proposed date and aggregate principal amount
of the applicable prepayment) at or before 1:00 p.m. (New York time) on the date
of such payment. The Borrower may from time to time pay, subject to the payment
of any funding indemnification amounts required by Section 3.04 but without
penalty or premium, all of its outstanding Eurocurrency Loans, or, in a minimum
aggregate amount of $10,000,000 or any integral multiple of $1,000,000 in excess
thereof, any portion of its outstanding Eurocurrency Loans upon prior notice to
the Administrative Agent (stating the Tranche of Loans to be prepaid at the
direction of the Borrower and the proposed date and aggregate principal amount
of the applicable prepayment) at or before 1:00 p.m. (New York time) at least
three (3)

 

28



--------------------------------------------------------------------------------

Business Days’ prior to the date of such payment (or, subject to the payment of
any funding indemnification amounts, if any, required by Section 3.04, such
other prior notice as the Administrative Agent may agree to). Subject to
Section 2.21, each such prepayment shall be applied to the Loans outstanding
under the applicable Tranche at the direction of the Borrower and will be
applied to the outstanding Loans of each Lender under the applicable Tranche in
accordance with such Lender’s Pro Rata Share.

(b) Repayment of Loans. The Borrower shall repay to the Administrative Agent,
for the account of the Tranche A-1 Lenders, the aggregate outstanding principal
amount of the Tranche A-1 Loans on the Tranche A-1 Maturity Date. The Borrower
shall repay to the Administrative Agent, for the account of the Tranche A-2
Lenders, Tranche A-2 Loans (i) in a principal amount equal to 1.250% of the
aggregate principal amount of the Loans made on the Funding Date on each of the
dates that are three, six, nine and twelve months after the second anniversary
of the Funding Date (or if such date is not a Business Day, the next succeeding
Business Day), (ii) in a principal amount equal to 1.875% of the aggregate
principal amount of the Loans made on the Funding Date on each of the dates that
are three, six, nine and twelve months after the third anniversary of the
Funding Date (or if such date is not a Business Day, the next succeeding
Business Day) and (iii) in a principal amount equal to 2.500% of the aggregate
principal amount of the Loans made on the Funding Date on each of the dates that
are three, six and nine months after the fourth anniversary of the Funding Date
(or if such date is not a Business Day, the next succeeding Business Day) (which
amounts, in each case, shall be reduced as a result of the application of
optional prepayments made pursuant to Section 2.07(a) in the manner specified by
the Borrower in the applicable notice of prepayment (and shall not be required
to be applied pro rata to all payments under clauses (i), (ii) and (iii) above);
provided that if the Borrower fails to make any such specification, any optional
prepayments made pursuant to Section 2.07(a) shall be applied pro rata to all
payments under clauses (i), (ii) and (iii) above. The remaining unpaid principal
amount of the Tranche A-2 Loans, together with all other amounts owed with
respect to the Obligations hereunder, will be payable on the Tranche A-2
Maturity Date.

Section 2.08. Method of Selecting Types and Interest Periods for New Loans. The
Borrower shall select the Type of Borrowing and, in the case of each
Eurocurrency Loan, the Interest Period applicable thereto from time to time. The
Borrower shall give the Administrative Agent notice (which notice may be
conditioned on the satisfaction or waiver (in accordance with Section 8.02) of
the conditions set forth in Section 4.02) by a borrowing notice substantially in
the form of Exhibit F or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system

 

29



--------------------------------------------------------------------------------

as shall be approved by the Administrative Agent), in each case appropriately
completed and signed by an Authorized Officer of the Borrower (a “Borrowing
Notice”); provided that each such Borrowing Notice must be received no later
than 9.30 a.m. (New York time) one (1) Business Day before the date of the
proposed borrowing of each Alternate Base Rate Loan and three (3) Business Days
before the date of the proposed borrowing of each Eurocurrency Loan. A Borrowing
Notice shall specify:

(a) the date of the proposed borrowing, which shall be a Business Day, of such
Loans,

(b) the aggregate amount of the Loans comprising the proposed borrowing and the
amount of such proposed borrowing that represents a Tranche A-1 Loan or a
Tranche A-2 Loan (which shall be determined in accordance with the penultimate
paragraph of Section 2.01),

(c) the Type of the Borrowing selected,

(d) in the case of a proposed borrowing comprised of Eurocurrency Loans, the
Interest Period applicable thereto, and

(e) the location and number of the Borrower’s account to which proceeds of the
Loan are to be disbursed.

No more than ten (10) Interest Periods shall be in effect at any time (unless
such limit has been waived by the Administrative Agent in its sole discretion)
(which number of Interest Periods may be increased or adjusted by agreement
between the Borrower and the Administrative Agent in connection with any
increase of the Commitments pursuant to Section 2.01(b)).

Section 2.09. Conversion and Continuation of Outstanding Loans. Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
Section 2.09 or are prepaid or repaid in accordance with Section 2.07. Each
Eurocurrency Loan shall continue as a Eurocurrency Loan until the end of the
then applicable Interest Period therefor, at which time such Eurocurrency Loan
shall be automatically converted into an Alternate Base Rate Loan, unless
(x) such Eurocurrency Loan is or was repaid in accordance with Section 2.07 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Loan continue as a Eurocurrency Loan for
the same or another Interest Period. The Borrower may elect from time to time to
convert all or any part of an Alternate Base Rate Loan into a Eurocurrency Loan.

 

30



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.09, (except
with the consent of the Required Tranche Lenders with respect to the relevant
Tranche) when any Default has occurred and is continuing each Loan shall be
continued as a Loan with an Interest Period not longer than one month. The
Borrower shall give the Administrative Agent notice by a notice substantially in
the form of Exhibit G or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), in each
case appropriately completed and signed by an Authorized Officer of the Borrower
(a “Conversion/Continuation Notice”) of each conversion of an Alternate Base
Rate Loan into a Eurocurrency Loan or a continuation of a Eurocurrency Loan,
with each such Conversion/Continuation Notice to be received not later than
11:00 a.m. (New York time) at least three (3) Business Days prior to the date of
the requested conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Loan which is to be converted or
continued as a Eurocurrency Loan, and

(c) the duration of the Interest Period applicable thereto.

Section 2.10. Interest Rates. Each Alternate Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Loan is made or is converted from a Eurocurrency Loan into an
Alternate Base Rate Loan pursuant to Section 2.09 hereof, to but excluding the
date it is paid or is converted into a Eurocurrency Loan pursuant to Section
2.09 hereof, at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin for such day. Changes in the rate of interest on that portion
of any Loan maintained as an Alternate Base Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the first day of the Interest Period applicable thereto
to (but not including) the last day of such Interest Period at the Eurocurrency
Rate for the applicable period plus the Applicable Margin. No Interest Period
with respect to any Tranche A-1 Loan may end after the Tranche A-1 Maturity Date
and no Interest Period for any Tranche A-2 Loan may end after the Tranche A-2
Date.

Section 2.11. Rates Applicable After Default. During the continuance of a
Default under Section 7.02 the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.02 requiring unanimous
consent

 

31



--------------------------------------------------------------------------------

of the Lenders to changes in interest rates, and which election and notice shall
not be required after a Default or Unmatured Default under Section 7.05 or
7.06), declare that interest on the overdue amount of the Loans shall be payable
at a rate (after as well as before the commencement of any proceeding under any
Debtor Relief Laws) equal to 2% per annum in excess of the rate otherwise
payable thereon (and, with respect to any other overdue amounts, shall bear
interest at a rate equal to the Alternate Base Rate plus the Applicable Margin
applicable to Alternate Base Rate Loans plus 2% per annum) commencing on the
date of such Default and continuing until such Default is cured or waived.

Section 2.12. Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest and its other Obligations shall
be made in Dollars. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article 13, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 2:00 p.m. (New York time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders of the applicable Tranche
entitled thereto. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
such Lender’s address specified pursuant to Article 13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.

Section 2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (C) the effective date and amount of each Assignment and
Assumption delivered to and accepted by it and the parties thereto pursuant to
Section 12.01, (D) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (E) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest. In the event of any
conflict

 

32



--------------------------------------------------------------------------------

between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit E (each, a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to such Lender (or its registered assigns). Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.01) be represented by one
or more Notes payable to the payee named therein or any assignee pursuant to
Section 12.01, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

Section 2.14. Reserved.

Section 2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Alternate Base Rate Loan shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the Funding Date, on
any date on which the Alternate Base Rate Loan is prepaid, whether due to
acceleration or otherwise, and on the Maturity Date applicable to such Alternate
Base Rate Loan. Interest accrued on each Eurocurrency Loan shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurocurrency Loan is prepaid, whether by acceleration or otherwise, and on the
Maturity Date applicable to such Eurocurrency Loan. Interest accrued on each
Eurocurrency Loan having an Interest Period longer than three (3) months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued pursuant to Section 2.11 shall be payable on
demand. With respect to (a) interest on all Loans (other than Alternate Base
Rate Loans where the interest is based on the Alternate Base Rate), Ticking Fees
and other fees hereunder, such interest or fees shall be calculated for actual
days elapsed on the basis of a 360-day year and (b) interest on Loans which are
Alternate Base Rate Loans where the interest is based on the Alternate Base
Rate, such interest shall be calculated for actual days elapsed on the basis of
a 365/366-day year. Interest shall be payable for the day a Loan is made but not
for the day of any payment on the

 

33



--------------------------------------------------------------------------------

amount paid if payment is received prior to 2:00 p.m. (New York time) at the
place of payment. If any payment of principal of or interest on a Loan, any fees
or any other amounts payable to any Agent or any Lender hereunder shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

Section 2.16. Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Tranche A-1 Commitment reduction notice or each Aggregate Tranche A-2 Commitment
reduction notice, as applicable, Borrowing Notice, Conversion/Continuation
Notice and prepayment notice received by it hereunder. The Administrative Agent
will notify each Lender of the interest rate applicable to each Loan promptly
upon determination of such interest rate and will give prompt notice of each
change in the Alternate Base Rate. Not later than 1:00 p.m. (New York time) on
the Funding Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Administrative Agent’s Office for the applicable
currency. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

Section 2.17. Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.18. Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Alternate Base Rate Loans, prior to 12:00 noon (New York time) on the date of
the proposed Borrowing of such Loans) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.16 and may, in reliance upon such assumption, make

 

34



--------------------------------------------------------------------------------

available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Alternate Base Rate Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans of each applicable Tranche and to make payments pursuant to Section
9.06(c) are several and not joint. The failure of any Lender to make any Loan of
the applicable Tranche or to make any payment under Section 9.06(c) on any date
required hereunder shall not relieve any other Lender of the applicable Tranche
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 9.06(c).

 

35



--------------------------------------------------------------------------------

Section 2.19. Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrower pursuant to
Section 3.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.01), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

36



--------------------------------------------------------------------------------

Section 2.20. Sharing of Payments by Lenders. Except as otherwise specified
herein, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans of any Tranche made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans of such Tranche
and accrued interest thereon greater than its Pro Rata Share to which it is
entitled pursuant hereto, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the applicable Tranche of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders of the applicable
Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 2.21. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) Certain Fees. The Defaulting Lender shall not be entitled to receive any
fee on its Commitments pursuant to Section 2.05(a) for any period during which
that Lender is a Defaulting Lender.

 

37



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, after the date of this Agreement, any Change
in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(b) subjects any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes covered by Section 3.05 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans (or

 

38



--------------------------------------------------------------------------------

in the case of a Change in Law with respect to Taxes, any Loan) or of
maintaining its obligation to make any such Eurocurrency Loan, or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
under this Section 3.01 based on the occurrence of a Change in Law arising
solely from (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith or (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, unless
such Lender is generally seeking compensation from other borrowers that are
similarly situated to and of similar creditworthiness with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 3.01.

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
determines that any Change in Law after the date of this Agreement affecting
such Lender or any Lending Installation of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. Notwithstanding the
foregoing, no Lender shall be entitled to seek compensation under this
Section 3.02 based on the occurrence of a Change in Law arising solely from
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith or (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, unless such Lender
is generally seeking compensation from other borrowers that are similarly
situated to and of similar creditworthiness with respect to its similarly
affected commitments, loans and/or participations under agreements with such
borrowers having provisions similar to this Section 3.02.

 

39



--------------------------------------------------------------------------------

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.01 or subsection (a) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section or Section 3.01 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender. Such Lender shall deliver a certificate to the Borrower
setting forth in reasonable detail a calculation of such actual costs incurred
by such Lender and shall certify that it is generally charging such costs to
similarly situated customers of similar creditworthiness of the applicable
Lender under agreements having provisions similar to this Section 3.02(d) after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith). If a Lender fails to
give notice 30 days prior to the relevant Payment Date, such additional costs
shall be due and payable 30 days from receipt of such notice. For the avoidance
of doubt, any amounts paid under this Section 3.02(d) shall be without
duplication of eurocurrency adjustments in the definition of “Eurocurrency
Rate”.

 

40



--------------------------------------------------------------------------------

Section 3.03. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert Alternate Base
Rate Loans to Eurocurrency Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all Eurocurrency Loans of such Lender to Alternate Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.04. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall, promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan or other than upon at least three (3) Business Days’ prior
notice to the Administrative Agent (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise, but excluding any prepayment or conversion
required pursuant to Section 3.03);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.19;

 

41



--------------------------------------------------------------------------------

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market and for a comparable
amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded.

Section 3.05. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment, then (A) the Borrower or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the Borrower or the Administrative Agent, as applicable, to
be required based upon the information and documentation it, or the applicable
taxing authority, has received pursuant to subsection (e) below (for the
avoidance of doubt, in the case of any such information and documentation
received by an applicable taxing authority, solely to the extent the Borrower or
the Administrative Agent has been provided with a copy of such information and
documentation or otherwise has actual knowledge of such information and
documentation and, in each case, is entitled to rely thereon), (B) the Borrower
or the Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after

 

42



--------------------------------------------------------------------------------

any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or any Lender receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also indemnify the Administrative Agent, and shall make
payment in respect thereof within thirty (30) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)(x)(1) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of Section 12.01(d) relating to the maintenance of a
Participant

 

43



--------------------------------------------------------------------------------

Register and (y) the Administrative Agent against any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) or Excluded
Taxes attributable to such Lender, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower, the Administrative Agent or the applicable taxing authority, at the
time or times prescribed by applicable laws or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information (A) to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
imposed by any jurisdiction in respect of any payments to be made by the
Borrower to such Lender and (B) as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (1) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(2) if applicable, the required rate of withholding or deduction, and (3) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

44



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower (or, if
the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a “United States person” within the meaning of
Section 7701(a)(30) of the Code,

(A) any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

45



--------------------------------------------------------------------------------

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this sub-clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

46



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the re-designation of its Lending
Installation), to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, as the case may be, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest (to
the extent accrued from the date such refund is paid over to the Borrower) or
other charges imposed by the relevant Governmental Authority), to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

Section 3.06. Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to Section
3.03, then such Lender shall use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would

 

47



--------------------------------------------------------------------------------

eliminate or reduce amounts payable pursuant to Section 3.01, 3.02 or 3.05, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.03, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 3.07. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (a)(i) deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Loan or (ii) adequate and reasonable means
do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan, or (b) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for the making of, conversion to, or continuation of, Eurocurrency Loans or,
failing that, will be deemed to have converted such request into a request for
Alternate Base Rate Loans in the amount specified therein.

Section 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Tranche A-1 Commitment and/or the
Aggregate Tranche A-2 Commitment, repayment of all other Obligations hereunder
and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Initial Effectiveness. The Lenders’ Commitments shall become
effective hereunder on and as of the first date (the “Effective Date”) on which
the Borrower has furnished to the Administrative Agent (or, in the case of
Section 4.01(d), the Borrower shall have paid) each of the following:

(a) Copies of the articles of incorporation of the Borrower, together with all
amendments thereto, and a certificate of good standing for the Borrower, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation;

 

48



--------------------------------------------------------------------------------

(b) Copies, certified by the Secretary or Assistant Secretary of the Borrower of
its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which it is a party and a certification that there have been no changes to its
articles of incorporation provided pursuant to Section 4.01(a);

(c) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or employees of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party and to
request Loans hereunder, upon which certificate the Agents and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower;

(d) The Borrower shall have paid all fees, costs and expenses due and payable to
the Administrative Agent, for itself and on behalf of the Agents and the
Lenders, or its counsel on the Effective Date and (in the case of expenses) for
which the Borrower has received an invoice (provided that such invoice may
reflect an estimate and/or only costs processed to date and shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent, including with respect to fees, costs or expenses incurred
prior to the Effective Date) at least three (3) Business Days prior to the
Effective Date.

(e) From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

(f) the Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower, dated as of the Effective Date, certifying
that this Agreement constitutes a “Qualifying Term Loan Facility” (as defined in
the Bridge Credit Agreement).

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

49



--------------------------------------------------------------------------------

Section 4.02. Funding Date. Each Lender’s obligations to make any Loan hereunder
shall become effective upon the satisfaction or waiver (in accordance with
Section 8.02) of the following conditions on or after the Effective Date:

(a) The Effective Date shall have occurred;

(b) The Acquisition shall have been (or, substantially contemporaneously with
the borrowing of the Loans, shall be) consummated in each case in all material
respects in accordance with the terms set forth in the Acquisition Agreement
after giving effect to any modifications, amendments, supplements, consents,
waivers or requests, other than those modifications, amendments, supplements,
consents, waivers or requests (including the effects of any such requests) by
the Borrower that are materially adverse to the interests of the Lenders (it
being understood that any modification, amendment, supplement, consent, waiver
or request by the Borrower to the definition of Material Adverse Effect (as
defined in the Acquisition Agreement) shall be deemed to be materially adverse
to the interests of the Lenders and any consent or request made by the Borrower
pursuant to Section 6.15 of the Acquisition Agreement and the Acquired Company’s
compliance therewith shall not be deemed to be materially adverse to the
interests of the Lenders), unless consented to in writing by the Arrangers (such
consent not to be unreasonably withheld, conditioned or delayed);

(c) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related audited statements of operations, stockholders’
equity and cash flows of the Borrower and the Acquired Company for each of the
three fiscal years most recently ended at least 90 days prior to the Funding
Date and (b) unaudited consolidated balance sheets and related unaudited
statements of operations, stockholders’ equity and cash flows of the Borrower
and the Acquired Company for each subsequent fiscal quarter ended at least 45
days prior to the Funding Date; provided that the filing of financial statements
complying with the foregoing requirements on Form 10-K or Form 10-Q, as the case
may be, by the Borrower or the Acquired Company will satisfy the applicable
conditions set forth in this clause (c) of Section 4.02. The Administrative
Agent acknowledges the receipt of each of (i) the Borrower’s Form 10-K or 10-K/A
for the fiscal years ended August 31, 2013, August 31, 2014 and August 31, 2015,
and Form 10-Qs for the quarterly periods ended November 30, 2014, February 28,
2015 and May 31, 2015 and (ii) the Acquired Company’s Form 10-K for the fiscal
years ended March 2, 2013, March 1, 2014 and February 28, 2015, and Form 10-Qs
for the quarterly periods ended May 30, 2015 and August 29, 2015 (each of which
are deemed to have been delivered by or on behalf of the Borrower).
Notwithstanding the foregoing, in no event shall the Borrower or the Acquired
Company be required to change their respective fiscal year end date;

 

50



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Exhibit I
hereto;

(e) Since the date of the Acquisition Agreement, there shall not have occurred a
Material Adverse Effect (as defined in the Acquisition Agreement); provided that
clause (C) of the definition of Material Adverse Effect (as defined in the
Acquisition Agreement) shall be excluded from such definition for the purpose of
determining the satisfaction of this clause (c);

(f) The Borrower shall have paid all fees, costs and expenses due and payable to
the Administrative Agent, for itself and on behalf of the Agents and the
Lenders, or its counsel on the Funding Date and (in the case of expenses) for
which the Borrower has received an invoice (provided that such invoice may
reflect an estimate and/or only costs processed to date and shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent, including with respect to fees, costs or expenses incurred
prior to the Funding Date) at least three (3) Business Days prior to the Funding
Date;

(g) At least three (3) Business Days prior to the Funding Date, the Borrower
shall have provided the documentation and other information to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by an Arranger (including on behalf of any
Lender) in writing at least ten (10) days prior to the Funding Date;

(h) The Lenders shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Funding Date) of Simpson
Thacher & Bartlett LLP reasonably acceptable to the Arrangers, in each case in
form and substance to be mutually agreed upon by the Arrangers and the Borrower
prior to the Funding Date;

(i) At the time of and upon giving effect to the borrowing of the Loans on the
Funding Date (i) each of the Acquisition Representations and the Specified
Representations shall be true and correct in all material respects (except to
the extent already qualified by materiality or Material Adverse Effect) and
(ii) with respect to the Borrower, there shall not exist any Default or
Unmatured Default under Section 7.05 or Section 7.06;

 

51



--------------------------------------------------------------------------------

(j) Simultaneously with the borrowing of the Loans on the Funding Date (or
substantially simultaneously therewith), the Existing Debt Repayment shall have
been consummated and the Administrative Agent shall have received satisfactory
evidence thereof;

(k) The Administrative Agent shall have received (i) a certificate in
substantially the form of Exhibit H, dated as of the Funding Date, from an
Authorized Officer or the Secretary or Assistant Secretary of the Borrower
certifying that (x) no Default or Unmatured Default has occurred and is
continuing, or would result from such Loan and (y) the representations and
warranties contained in Article 5 are, in each case, true and correct in all
material respects (except to the extent such representations and warranties are
qualified with “materiality” or “Material Adverse Effect” or similar terms, in
which case such representations and warranties shall be true and correct in all
respects) as of the Funding Date and (ii) a Borrowing Notice in accordance with
Section 2.08.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the Agents as
of the Funding Date:

Section 5.01. Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to

 

52



--------------------------------------------------------------------------------

perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 5.03. No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of
organization or other similar formation, organizational or governing documents,
instruments and agreements, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04. Financial Statements. The August 31, 2015 audited consolidated
financial statements of the Borrower and its Subsidiaries, copies of which are
included in the Borrower’s Annual Report on Form 10-K as filed with the SEC,
(a) were prepared in accordance with GAAP, (b) fairly present in all material
respects the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
and cash flows for the fiscal year then ended and (c) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof that are required under Agreement
Accounting Principles to be reflected thereon.

 

53



--------------------------------------------------------------------------------

Section 5.05. Material Adverse Effect. Except (a) as disclosed in the Borrower
SEC Report (excluding any disclosures set forth in any risk factor section and
in any section relating to forward-looking or safe harbor statements) or (b) as
set forth in the buyer disclosure schedule to the Acquisition Agreement in the
form delivered to the Administrative Agent on October 27, 2015, as of the
Funding Date, since August 31, 2015 there has been no material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole.

Section 5.06. Solvency. As of the Funding Date, (i) each of the Fair Value and
the Present Fair Salable Value of the assets of Borrower and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) Borrower and its Subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of the Credit
Agreement, the making of the Loans hereunder and the use of proceeds of such
Loans on the Funding Date) have sufficient capital to ensure that it is a going
concern; and (iii) Borrower and its Subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of the Credit
Agreement, the making of the Loans hereunder, and the use of proceeds of such
Loans on the Funding Date) have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable. Capitalized terms used in this Section 5.06 but not otherwise defined
herein shall have the meanings set forth in Exhibit I.

Section 5.07. Litigation. As of the Funding Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which has not been disclosed in the Borrower
SEC Report or Acquired Business’s 2015 Annual Report, (a) that would reasonably
be expected to have a Material Adverse Effect or (b) which seeks to prevent,
enjoin or delay the making of any Loan or otherwise calls into question the
validity of any Loan Document and as to which there is a reasonable possibility
of an adverse decision.

Section 5.08. Disclosure. (a) All information (other than financial projections
and other forward-looking information (collectively, the “Projections”) and
information of a general economic or industry nature) (as used in this
Section 5.08, the “Information”) provided by or on behalf of the Borrower or its
representatives to the Agents or the Lenders in written form in connection with
the transactions contemplated hereby does not, when taken as a whole, and will
not, when furnished and when taken as a whole, contain any untrue statement of a
material

 

54



--------------------------------------------------------------------------------

fact or omit to state a material fact necessary to make the statements contained
therein, when taken as a whole, not materially misleading when taken as a whole
and in light of the circumstances under which such statements were made (giving
effect to any supplements then or theretofore furnished).

(b) The Projections provided by or on behalf of the Borrower or its
representatives to the Agents or the Lenders in connection with the facility
made available hereunder have been and will be prepared in good faith based upon
assumptions that are believed by the Borrower to be reasonable at the time such
Projections are furnished to the Agents or the Lenders, it being understood and
agreed that Projections are as to future events and are not to be viewed as
facts or a guarantee of financial performance and are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s and/or
the Acquired Business’ control, that no assurance can be given that such
Projections will be realized, that actual results may differ significantly from
the Projections and that such differences may be material.

Section 5.09. Regulation U. The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate of buying or carrying margin
stock (within the meaning of Regulation U or Regulation X); and after applying
the proceeds of the Loans, margin stock (as defined in Regulation U) constitutes
not more than twenty-five (25%) of the value of those assets of the Borrower
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

Section 5.10. Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.

Section 5.11. OFAC, FCPA. None of the Borrower, any of its Subsidiaries, or, to
the knowledge of the Borrower, any directors or officers of the Borrower or any
of its Subsidiaries, is the subject of Sanctions. None of the Borrower or its
Subsidiaries is located, organized or resident in a country or territory that is
the subject of Sanctions. No part of the proceeds of the Loans shall be used by
the Borrower in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or Sanctions. Any Lender may elect not to benefit from the
representation set forth in this Section 5.11 by providing prior written notice
of such election to the Administrative Agent and the Borrower (such Lender, a
“Section 5.11 Restricted Lender”). This Section 5.11 shall only apply for the
benefit of a Section 5.11 Restricted Lender to the extent that this Section 5.11
would not result in any violation of or liability under EU Regulation (EC)
2271/96 or §7 of the German

 

55



--------------------------------------------------------------------------------

Aussenwirtschaftsverordnung. In connection with any amendment, waiver,
determination or direction relating to this Section 5.11, the Loans of any
Section 5.11 Restricted Lender will be excluded for the purpose of determining
whether any consent pursuant to Section 8.02 has been obtained.

ARTICLE 6

COVENANTS

From the Funding Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

Section 6.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date the Borrower’s annual report on Form 10-K
is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of the Borrower
ending after the Funding Date), a consolidated balance sheet as of the end of
such period, related statements of earnings, statements of equity and cash flows
prepared in accordance with GAAP on a consolidated basis for itself and its
subsidiaries together with an audit report certified by independent certified
public accountants of recognized standing whose opinion shall not be qualified
as to the scope of audit or as to the status of the Borrower and its
consolidated subsidiaries as a going concern, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
first fiscal quarter of the Borrower ending after the Funding Date), for itself
and its subsidiaries, a consolidated unaudited balance sheet as at the close of
each such period and consolidated unaudited statements of earnings, statements
of equity and cash flows for the period from the beginning of such fiscal year
to the end of such quarter, all certified by its chief financial officer, chief
accounting officer or treasurer.

 

56



--------------------------------------------------------------------------------

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.10 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof; it being understood and agreed that in the event the Borrower delivers
a notice to the Administrative Agent pursuant to the proviso to the definition
of “Agreement Accounting Principles”, “Capitalized Leases” and/or “Capitalized
Lease Obligations”, the Borrower shall deliver an additional calculation of
compliance with the financial covenant set forth in Section 6.10 demonstrating
that notwithstanding GAAP in effect at such time, the Borrower has complied with
Section 6.10 under GAAP (i) as in effect and applied immediately before such
change in GAAP (in the case of such a notice under “Agreement Accounting
Principles) or (ii) as it relates to operating leases, as in effect on
January 1, 2015 (in the case of such a notice under “Capitalized Leases” or
“Capitalized Lease Obligations), which shall satisfy the Borrower’s obligation
to furnish a calculation of compliance in this Section 6.01(c); provided that in
no event shall the Borrower be required to furnish the Administrative Agent with
more than one version of financial statements pursuant to Section 6.01(a) or
Section 6.01(b) prepared in accordance with different versions of GAAP as a
result of any such notice.

(d) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
the Borrower or any of its Subsidiaries files with the SEC.

(e) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which the Borrower may from time to time notify the Administrative Agent and to
which the Lenders have access; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access

 

57



--------------------------------------------------------------------------------

(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting or
filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

Section 6.02. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans to (i) finance a portion of the
consideration in respect of the Acquisition under the Acquisition Agreement,
(ii) consummate the Existing Debt Repayment and (iii) pay fees and expenses
related to the Transactions. The Borrower shall use the proceeds of the Loans in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and Regulation X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder.

 

58



--------------------------------------------------------------------------------

Section 6.03. Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default.

Section 6.04. Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, except as otherwise permitted by Section 6.07, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of the Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.05. Compliance with Laws. The Borrower will, and will cause each of
its Major Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith),
except to the extent such noncompliance would not have a Material Adverse
Effect.

Section 6.06. Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business, the Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent, during the
continuance of a Default or Unmatured Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with their respective officers at such reasonable times and intervals as the
Administrative Agent may designate but in all events upon reasonable prior
notice to the Borrower’s Finance Department, Attention: Director of Investor
Relations. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities.

 

59



--------------------------------------------------------------------------------

Section 6.07. Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this Section 6.07
shall only apply to a merger or consolidation in which the Borrower is not the
surviving Person.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

Section 6.08. Sale of Assets. The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless, immediately before and
after giving effect thereto, no Default or Unmatured Default would exist.

Section 6.09. Liens. The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

 

60



--------------------------------------------------------------------------------

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f) Precautionary Liens provided by the Borrower or Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or Major Subsidiary which transaction is determined by the Board of
Directors of the Borrower or Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property).

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

(i) Liens on deposits, cash or cash equivalents, if any, in favor of any issuer
of one or more letters of credit issued under the Existing Credit Agreement to
cash collateralize or otherwise secure the obligations of a defaulting lender to
fund risk participations thereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by the Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

 

61



--------------------------------------------------------------------------------

Section 6.10. Financial Covenant. As of the last day of each fiscal quarter of
the Borrower, commencing with the first full fiscal quarter-end date occurring
after the Funding Date, the ratio of Consolidated Debt to Total Capitalization
(after giving effect to the Acquisition and the Transactions) shall not be
greater than 0.60:1:00.

Section 6.11. Sanctions. The Borrower and its Subsidiaries will not, directly
or, to the knowledge of the Borrower, indirectly, (a) use the proceeds of the
Loans, or (b) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, in each case,
to fund any activities or business (x) of or with any individual or entity named
on the most current list of Specially Designated Nationals or Blocked Persons
maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law. Any Lender may elect not to
benefit from the covenants set forth in this Section 6.11 by providing prior
written notice of such election to the Administrative Agent and the Borrower
(such Lender, a “Section 6.11 Restricted Lender”). This Section 6.11 shall only
apply for the benefit of a Section 6.11 Restricted Lender to the extent that
this Section 6.11 would not result in any violation of or liability under EU
Regulation (EC) 2271/96 or §7 of the German Aussenwirtschaftsverordnung. In
connection with any amendment, waiver, determination or direction relating this
Section 6.11, the Loan of any Section 6.11 Restricted Lender will be excluded
for the purpose of determining whether any consent pursuant to Section 8.02 has
been obtained.

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

 

62



--------------------------------------------------------------------------------

Section 7.02. Failure to Make Payments When Due. Nonpayment of (a) principal of
any Loan when due, or (b) interest upon any Loan, any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
such interest, fee or other Obligation becomes due.

Section 7.03. Breach of Covenants. The breach by the Borrower of (a) any of the
terms or provisions of Section 6.03, 6.07, 6.08, 6.09 or 6.10 or (b) any of the
other terms or provisions of this Agreement which is not remedied within thirty
(30) days after the Borrower knows of the occurrence thereof.

Section 7.04. Cross Default. (a) The Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on any Indebtedness for Borrowed
Money which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate (but excluding Indebtedness arising hereunder) of the
Borrower or such Major Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
any such payment has been made in form and substance satisfactory to the
Required Lenders.

(b) Any Indebtedness for Borrowed Money of the Borrower or any Major Subsidiary
which is outstanding in a principal amount of at least the Requisite Amount in
the aggregate shall be declared to be due and payable, or required to be prepaid
(other than by a scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
for Borrowed Money shall be required to be made, in each case prior to the
stated maturity thereof as a result of a breach by the Borrower or such Major
Subsidiary (as the case may be) of the agreement or instrument relating to such
Indebtedness for Borrowed Money and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
the payment of such Indebtedness for Borrowed Money has been made in form and
substance satisfactory to the Required Lenders.

(c) The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower
or any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to,

 

63



--------------------------------------------------------------------------------

or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.06

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in
Section 7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

Section 7.07. Judgments. The Borrower or any of its Major Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money (except to the extent covered by
independent third party insurance and as to which the insurer has not disclaimed
coverage) in excess of $200,000,000 (or the equivalent thereof in currencies
other than Dollars) in the aggregate, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

Section 7.08. Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole; (ii) the present value of the
unfunded liabilities to provide the accrued benefits under all Foreign Pension
Plans in the aggregate would reasonably be expected to result in a material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole; or (iii) any
Reportable Event shall occur in connection with any Plan and such Reportable
Event would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole.

Section 7.09. Reserved.

 

64



--------------------------------------------------------------------------------

Section 7.10. Other ERISA Liabilities. The Borrower, any Subsidiary or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11. Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration, Etc. If at any time on or after the Funding Date any
Default described in Section 7.05 or 7.06 occurs, the Obligations of the
Borrower shall immediately become due and payable without any election or action
on the part of the Administrative Agent or any Lender. If at any time on or
after the Funding Date, any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may declare the
Obligations of the Borrower to be due and payable (in whole or in part),
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives. Promptly upon any acceleration of the Obligations, the
Administrative Agent will provide the Borrower with notice of such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower as a result of any Default (other than any Default
as described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

 

65



--------------------------------------------------------------------------------

Section 8.02. Amendments. Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall:

(a) Extend the final maturity of, or any scheduled principal payment of, the
Loans of any Lender or forgive all or any portion of the principal amount
thereof payable to any Lender, or reduce the rate or extend the scheduled time
of payment of interest or fees thereon (other than a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof) payable to any
Lender, without the consent of each Lender affected thereby.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.20 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the increase or addition of one or more term loans or addition
of a revolving credit facility or an extension of the maturity of a portion of
the term loan facility and similar modifications shall be permitted with the
consent of the Required Lenders and the Lenders agreeing to participate in the
new facility or to increase the amount of their commitment or extend the
maturity of their Loans.

(c) Extend the Tranche A-1 Maturity Date or the Tranche A-2 Maturity Date, in
each case, as it applies to any Lender, or increase the amount or otherwise
extend the term of the Commitment of any Lender hereunder without the consent of
each Lender affected thereby.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.07 without the consent of all Lenders.

(e) Amend this Section 8.02 without the consent of all Lenders.

provided further, that (x) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; (y) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document

 

66



--------------------------------------------------------------------------------

and (z) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(including, without limitation, amendments, supplements or waivers to any of
documents executed by any Loan Party or any other Subsidiary in connection with
this Agreement if such amendment, supplement or waiver is delivered in order to
cause such related documents to be consistent with this Agreement and the other
Loan Documents). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, (it being specifically understood and agreed that any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 8.03. Preservation of Rights. No delay or omission of the Lenders or
Agents to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of the Borrower to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by, or by the Administrative Agent with the
consent of, the requisite number of Lenders required pursuant to Section 8.02,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agents and the Lenders until all of the Obligations
have been paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and

 

67



--------------------------------------------------------------------------------

warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. The Loan Documents, together with the Fee
Letters, embody the entire agreement and understanding among the Borrower, the
Agents and the Lenders party thereto and supersede all prior agreements and
understandings among the Borrower, the Agents and the Lenders, as applicable,
relating to the subject matter thereof.

Section 9.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.01(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement;
provided, however, that the parties hereto expressly agree that each Arranger
shall enjoy the benefits of the provisions of Sections 2.05(b), 9.06, 9.09 and
10.07 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

Section 9.06. Expenses; Indemnification. (a) Costs and Expenses. The Borrower
shall reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by, without duplication, the Administrative Agent, the Arrangers

 

68



--------------------------------------------------------------------------------

and their respective Affiliates (including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent and the Lenders (including the
reasonable fees, charges and disbursements of one primary counsel (and to the
extent reasonably determined to be necessary, one local counsel and one
regulatory counsel in any applicable jurisdiction) for the Administrative Agent
and the Lenders) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, subject to the Arranger Fee Letter, including all such reasonable and
documented or invoiced out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and the reasonable and documented or
invoiced out-of-pocket legal and other related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
in each case to the extent arising out of any investigation, litigation, claim
or proceeding in connection with or as a result of (i) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.05), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,

 

69



--------------------------------------------------------------------------------

liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document or (z) a dispute
among two or more Indemnitees not arising from any act or omission of the
Borrower or its Subsidiaries hereunder (but not including any such dispute that
involves a Lender to the extent such Lender is acting in a different capacity
(i.e., the Administrative Agent or an Arranger) under any Loan Document). This
Section 9.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid any amount required under subsection (b) of this Section, in each case, to
be paid to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.18(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof (it being agreed that the Borrower’s indemnity and contribution
obligations set forth in this Section 9.06 shall apply in respect of any
special, indirect, consequential or punitive damages that may be awarded against
any Indemnitee in connection with a claim by a third party unaffiliated with the
Indemnitee). No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through

 

70



--------------------------------------------------------------------------------

telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties or a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document, in each case,
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Tranche A-1 Commitment and/or the Aggregate Tranche A-2 Commitment and
the repayment, satisfaction or discharge of all the other Obligations.

Section 9.07. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this Section 9.08,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 9.09. Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Agents on the other hand shall be solely
that of borrower and lender. None of the Agents, the Arranger or any Lender
shall have any fiduciary responsibilities to the Borrower. None of the Agents,
the Arranger or any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.

 

71



--------------------------------------------------------------------------------

Section 9.10. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, members
agents, trustees, advisors and representatives on a confidential and
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and with the Person, to the
extent such compliance is within its control, disclosing such information being
responsible for such compliance), (b) to the extent requested by any state,
federal or foreign authority or examiner regulating banks or banking or
otherwise purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that the Administrative Agent and the Lenders, as
applicable, shall, to the extent practicable and not prohibited by applicable
law, give the Borrower reasonable notice thereof before complying therewith,
except to the extent in connection with an audit or examination conducted by a
regulatory authority having jurisdiction over it or its affiliates, (c) as may
be compelled in a judicial or administrative proceeding or as otherwise required
by applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent and the Lenders, as applicable, shall,
except with respect to regulatory audit or examination conducted by accountants
or any governmental or regulatory authority exercising examination or regulatory
authority, to the extent practicable and not prohibited by applicable law, give
the Borrower reasonable notice thereof before complying therewith, except to the
extent in connection with an audit or examination conducted by a regulatory
authority having jurisdiction over it or its affiliates, (d) to any other party
hereto, (e) in connection with the exercise of any remedies or the enforcement
of rights hereunder or under any other Loan Document or Fee Letters in any suit,
action or proceeding relating thereto to the extent such disclosure is
reasonably necessary in connection with such suit, action or proceeding
(provided that the Borrower shall be given notice thereof and a reasonable
opportunity, in each case to the extent reasonably practicable and to the extent
permitted by applicable law, to seek a protective court order with respect to
such Information prior to such disclosure (it being understood that the refusal
by a court to grant such a protective order shall not prevent the disclosure of
such Information thereafter)) or the assertion of any due diligence defense,
(f) subject to the acknowledgment and acceptance by any such party that such
information is being disseminated on a confidential basis in accordance with the
standard syndication process of the Arrangers or customary market standards for
dissemination of such types of information, subject to customary confidentiality
restrictions that are no less restrictive in any material respect than those in
this Section, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information,

 

72



--------------------------------------------------------------------------------

to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) is or
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a source, other than the Borrower or its Affiliates,
that is not to such Person’s knowledge subject to any confidentiality or
fiduciary obligation to the Borrower with respect to such Information or (i) to
the extent that such information is independently developed by the
Administrative Agent or Lender, as applicable other than as a result of a breach
of this Section.

In addition, on a confidential basis, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11. Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that Bank of America and/or its respective Affiliates and

 

73



--------------------------------------------------------------------------------

certain of the other Lenders and/or their respective Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article, other than Section 10.06 below, are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
as provided in Section 10.06 below). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent

 

74



--------------------------------------------------------------------------------

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

Section 10.04. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances

 

75



--------------------------------------------------------------------------------

as provided in Article 8) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to, so long as no Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the

 

76



--------------------------------------------------------------------------------

Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than as provided in Section 3.08 and other
than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of its resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.06
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arranger or other Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

77



--------------------------------------------------------------------------------

ARTICLE 11

SETOFF

Section 11.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

78



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) (1) in connection with any assignment on or prior to the funding of the
Loans on the Funding Date, the prior written consent of the Borrower (in the
Borrower’s sole discretion) shall be required and

(2) in connection with any assignment after the funding of the Loans on the
Funding Date, the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (i) a Default under
Sections 7.02, 7.05 or 7.06 has occurred and is continuing at the time of such
assignment or (ii) such assignment is to a Lender or an Affiliate of a Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof; and

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender or an Affiliate of such Lender.

 

79



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering

 

80



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 9.06 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders of each Tranche, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender of such Tranche pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations. On or prior to the funding of the Loans on the Funding Date,
any Lender may, with the prior written consent of the Borrower, sell
participations to any Person (other than a natural person, Defaulting Lender or
the Borrower or any of its Affiliates or Subsidiaries) (each, a “Participant”).
After the Funding Date, any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to a
Participant in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

81



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.01 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.20 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.05 unless such Participant
agrees to comply with Section 3.05 as though it were a Lender (it being
understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

82



--------------------------------------------------------------------------------

Section 12.02. Dissemination of Information. The Borrower authorizes each of the
Lenders to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 or
other provisions at least as restrictive as Section 9.10 including making the
acknowledgments set forth therein.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.05(e).

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

 

83



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,

 

84



--------------------------------------------------------------------------------

AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly

 

85



--------------------------------------------------------------------------------

given by or on behalf of the Borrower so long as such notices appear on their
face to be authentic even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02. Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation

 

86



--------------------------------------------------------------------------------

to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01. Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION; PROVIDED THAT (A) THE INTERPRETATION OF THE
DEFINITION OF MATERIAL ADVERSE EFFECT (AS DEFINED IN THE ACQUISITION AGREEMENT)
AND WHETHER THERE SHALL HAVE OCCURRED A MATERIAL ADVERSE EFFECT (AS DEFINED IN
THE ACQUISITION AGREEMENT), (B) WHETHER THE ACQUISITION HAS BEEN CONSUMMATED AS
CONTEMPLATED BY THE ACQUISITION AGREEMENT AND (C) WHETHER THE REPRESENTATIONS
AND WARRANTIES MADE BY THE ACQUIRED COMPANY IN THE ACQUISITION AGREEMENT ARE
ACCURATE AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE BORROWER HAS THE
RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT OR NOT TO
CONSUMMATE THE ACQUISITION, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 15.02. Consent to Jurisdiction. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION OF ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND HEREBY IRREVOCABLY

 

87



--------------------------------------------------------------------------------

AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENTS OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BROUGHT BY THE BORROWER, DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY AGREES FURTHER THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.01 AND AGREES THAT SUCH
SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENTS OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT

 

88



--------------------------------------------------------------------------------

IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 15.04. U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arranger
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arranger nor any of the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger nor any of the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

 

89



--------------------------------------------------------------------------------

To the fullest extent permitted by law, the Borrower hereby agrees and covenants
that it will not make any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 15.06. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[Signature Pages Follow]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREENS BOOTS ALLIANCE, INC., as the Borrower By:  

/s/ George R. Fairweather

  Title: Executive Vice President and Global Chief Financial Officer By:  

/s/ Aidan Clare

  Title: Senior Vice President and Global Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

 

BANK OF AMERICA, N.A., as the Administrative Agent and as a Lender By:  

/s/ Angela Larkin

  Title: Assistant Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as a Lender

By:  

/s/ J. Casey Cosgrove

  Title: Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:     HSBC BANK PLC,     as a Lender     By:  

/s/ John Haire

      Title:   Director     HSBC BANK USA, NATIONAL ASSOCIATION,     as a Lender
    By:  

/s/ Thomas Foley

      Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Craig Pearson

  Title:   Associate Director By:  

/s/ Houssem Daly

  Title:   Associate Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Dawn Lee Lum

  Title:   Executive Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:  

/s/ Erin Doherty

  Title:   Assistant Vice President   Transaction Execution Category A     D006
By:  

/s/ Daven Popat

  Title:   Senior Vice President   Transaction Execution Category A     P003

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Takayuki Tomii

  Title:   Deputy General Manager

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mark Maloney

  Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG, LONDON BRANCH, as a Lender By:  

/s/ David Vials

  Title:   Managing Director By:  

/s/ David Nisbet

  Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Filippo Pappalalarpo

  Title:   Managing Director By:  

/s/ Marc Russbahn

  Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matthew Olson

  Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank Luxembourg S.A., as a Lender By:  

/s/ Belhoste

  Title:   AVP By:  

/s/ A. Breyer-Simski

  Title:   AVP

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO BANK LUXEMBOURG S.A. as a Lender By:  

/s/ Gianfranco Pizzutto

  Title:   C.E.O By:  

/s/ Paolo Elia

  Title:   Head of Credit

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A., as a Lender By:  

/s/ Gonzalo Acha

  Title:   Executive Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE as a Lender By:  

/s/ Alexandre Huet

  Title: Head of Strategic and Acquisition Finance

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ David W. Kee

  Title: Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Conan Scheicher

  Title:   Senior Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

STATE BANK OF INDIA, NEW YORK, as a Lender By:  

/s/ Manoranjan Panda

  Title: VP & Head (Credit Management Cell)

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Chicago Branch as a Lender By:  

/s/ Kefei Xu

  Title: Senior Vice President & Branch Manager

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Peter J. Hallan

  Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc as a Lender By:  

/s/ Michael Collins

  Title: Executive Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Peter J. Hallan

  Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ John P. Malloy

  Title: Senior Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

TO TERM LOAN CREDIT AGREEMENT

Tranche A-1 Loans

 

Index Debt Rating

(Moody’s or S&P)

   Applicable Margin for
Eurocurrency Loans     Applicable Margin for
Alternate Base Rate
Loans  

Rating Category 1: ³ A- / A3

     0.875 %      0.000 % 

Rating Category 2: BBB+ / Baa1

     1.000 %      0.000 % 

Rating Category 3: BBB / Baa2

     1.125 %      0.125 % 

Rating Category 4: BBB- / Baa3

     1.375 %      0.375 % 

Rating Category 5: £ BB+ / Ba1

     1.625 %      0.625 % 

Tranche A-2 Loans

 

Index Debt Rating

(Moody’s or S&P)

   Applicable Margin for
Eurocurrency Loans     Applicable Margin for
Alternate Base Rate
Loans  

Rating Category 1: ³ A- / A3

     1.000 %      0.000 % 

Rating Category 2: BBB+ / Baa1

     1.125 %      0.125 % 

Rating Category 3: BBB / Baa2

     1.250 %      0.250 % 

Rating Category 4: BBB- / Baa3

     1.500 %      0.500 % 

Rating Category 5: £ BB+ / Ba1

     1.750 %      0.750 % 

For purposes of the foregoing, “Index Debt” means senior, unsecured, long-term
Indebtedness for Borrowed Money of the Borrower that is not guaranteed by any
other person or subject to any other credit enhancement. If (i) either Moody’s
or S&P shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this paragraph),
then such rating agency shall be deemed to have established a rating in Rating
Category 5; (ii) the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Rating
Categories, the Applicable Margin shall be based on the higher of the two
ratings, and (iii) the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change

 

Pricing Schedule



--------------------------------------------------------------------------------

in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

Pricing Schedule



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT SCHEDULE

TO TERM LOAN CREDIT AGREEMENT

[ON FILE WITH ADMINISTRATIVE AGENT]

 

Commitment Schedule



--------------------------------------------------------------------------------

Schedule 3.01

CERTAIN ADDRESSES FOR NOTICES

 

1. Address of the Borrower:

Attention:

Aidan Clare; Senior Vice President and Global Treasurer

Walgreens Boots Alliance, Inc.

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-3593

Fax: (847) 315-2678

Email: Aidan.Clare@wba.com

With a copy to:

Attention:

Jan Stern Reed; Senior Vice President, General Counsel and Corporate Secretary

Walgreens Boots Alliance, Inc.

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2188

Fax: (847) 315-3652

Email: Jan.Reed@wba.com



--------------------------------------------------------------------------------

2. Address for the Administrative Agent:

DAILY OPERATIONS CONTACT:

David Cochran

Phone: 980-386-8201

Fax: 704-719-5440

David.A.Cochran@BAML.com

LOAN CLOSER CONTACT:

Mike Ciccone

Phone: 980-387-2472

Fax: 704-208-2866

Mike.Ciccone@BAML.com

MAILING ADDRESS

Bank of America

Mail Code: NC1-001-05-46

One Independence Center

101 N. Tryon St.

Charlotte, NC, 28255-000

 

3. Wiring Instructions for the Administrative Agent

BANK OF AMERICA PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: WALGREEN CO.